DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-12 are pending.
	The prior art submitted on 6/3/21 and 9/23/21 has been considered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claims 6 and 11, it is unclear what is “first plane”; how to “calculates map information of a first plane according to body height of the combined robot and the three-dimensional map information”; and how to calculates “a height difference between the first plane and the working surface is the body height of the combined robot”, what calculation, program, or algorithm using in this invention.

4. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 1, 7, and 8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11052538 (refers as ‘538).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 1, 7, and 8 in 17/338406 would have been anticipated by the invention defined in claim 1 of (‘538).  Claim 1 of (‘538) have all the limitations of claims 1, 7, and 8 of current application. 
Claims 2-3, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 11052538 (refers as ‘538).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 2-3 in 17/338406 would have been anticipated by the invention defined in claims 2-3 of (‘538).  Claims 2-3 of (‘538) have all the limitations of claims 2-3 of current application. 
Claims 4-5, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 11052538 (refers as ‘538).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 4-5 in 17/338406 would have been anticipated by the invention defined in claims 6-7 of (‘538).  Claims 6-7 of (‘538) have all the limitations of claims 4-5 of current application. 
Claims 9, 10, and 12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 7, and 5 of U.S. Patent No. 11052538 (refers as ‘538).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 9, 10, and 12 in 17/338406 would have been anticipated by the invention defined in claims 3, 7, and 5 of (‘538).  Claims 3, 7, and 5 of (‘538) have all the limitations of claims 9, 10, and 12 of current application. 
Claims 6, and 11, are depended on claims 5, and 10 rejected as above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0019627 A1) in view of Song et al. (US 2002/0153184 A1).
As per claim 1, Choi et al. disclose a self-movement robot, comprising: a
robot body and a control center disposed on the body, the robot body comprising a
distance sensor (see at least [0024-0025], and figure 1, disclose the mobile robot 100 includes a case 140, a front sensor 120, and a camera 110 at an upper front side) wherein: the distance sensor collects two-dimensional map information of a working surface on which the self-movement robot is located (see at least [0024] disclose the front sensor 120 serves to detect a distance between the robot and an indoor wall or obstacle), and collects spatial height information above the working surface on which the self-movement robot is located (see at least [0025] disclose the camera 110 captures images of front and upper sides of its movement path; and para. [0027] disclose the camera capture images including a ceiling, it is obvious the “extract 3D information” from the image including ceiling implicitly comprises spatial height information above the working surface), and while obtaining the two-dimensional map information of the working surface, the control center overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region (see at least [0024] disclose the front sensor 120 serves to detect a distance between the robot and an indoor wall or obstacle, it is obvious the detected distance at the front of the robot corresponds to a two-dimensional map information; in addition, para. [0027], and [0033-0035], disclose extract 3D information, it is obvious the “extract 3D information” from the image including ceiling implicitly comprises spatial height information, and Choi et al. also disclose “make a 3D map”, it is obvious the 3D map information implicitly includes the 2D map information of the corresponding working region and spatial height information).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region for recognizing 3D surrounding of a robot cleaning region.
In addition, still in claim 1, a second reference to Song et al. also disclose a self-movement robot, comprising: a robot body and a control center disposed on the body, the robot body comprising a distance sensor (see at least [0031] disclose a robot cleaner 10, with a front camera 13 and an upper camera 14), wherein: the distance sensor collects two-dimensional map information of a working surface on which the self-movement robot is located (see at least [0035-0036], and [0042] disclose the front camera to photograph a front image), and  collects spatial height information above the working surface on which the self-movement robot is located (see at least [0037], and [0041] disclose the upper camera to create an upper image area of the cleaning area such as a ceiling), and while obtaining the two-dimensional map information of the working surface, the control center overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region (see at least [0044-0045], and [0048], all disclose create the three-dimensional map information).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region for recognizing 3D surrounding of a robot cleaning region.
	As per claim 2, Choi et al. disclose the distance sensor comprises one or more of an ultrasonic sensor, an infrared sensor and a visual sensor (see at least [0024-0025]).
As per claim 3, Choi et al. disclose the spatial height information above the
working surface is a distance from the working surface to a lower surface of an
encountered obstacle in an up-down direction (see at least [0025] disclose the camera 110 captures images of front and upper sides of its movement path; and
para. [0027] disclose the camera capture images including a ceiling, it is obvious
the “extract 3D information” from the image including ceiling implicitly comprises
spatial height information above the working surface).  The second reference to
Song et al. also disclose claim 3 (see at least [0037], and [0041] disclose the upper
camera to create an upper image area of the cleaning area such as a ceiling).
7.	Claims 4-12, are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0019627 A1), in view of Song et al. (US 2002/0153184 A1), and Taylor et al. (US 2008/0184518 A1).
	As per claim 4, Choi et al. disclose a map invoking method comprising: a
combined robot invoking three-dimensional map information and conducting a
walking operation on a three-dimensional working region (see at least [0048-
0051]), and the self-moving robot is provided with a storage unit, and the storage unit configured to store the three-dimensional map information of the three-dimensional working region (see at least [0029-0031]).  In addition, a second reference to Song et al. also disclose a map invoking method comprising: a self-moving robot of a robot invoking a 3D map information (see at least [0048], [0070-0071], and [0077-0081]).
Continuing in claim 4, also it would have been obvious to one of ordinary skill in
the art the robot discloses in Choi et al. and Song et al. reference can be considered
as a self-moving robot working individually (for example, moving around the
working floor to detect a distance between the robot and an indoor wall or obstacle
and record captured image of surrounding, as discussed throughout the rejection as
above), or it is obvious, the robot in Choi et al. and Song et al. reference can be
considered can be considered as a “combined robot” comprising a part which can
be called a supplemental cleaning element connected to functional parts which can
be named functional modules (for example, a brush or dust collector).  A combined robot comprises a self-movement robot and a functional modules is well known in
the art, a third reference to Taylor et al. disclose a combined robot comprises a
supplemental cleaning element connected to functional parts which can be named
functional modules (see Taylor et al. at least para. [0029], [0032], [0042], 
[0059-0062], [0064], and [0124-0127], all para. disclose a combined robot comprise a self-movement robot and a cleaning unit comprises a vacuum, with or without a sweeping brush, alternately, the cleaning unit can comprise a sweeper, duster, cleaning pad or any other type of cleaning unit, and a supplemental cleaning device can include a hose attachment, a tube, a brush, a nozzle, a crevice tool).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing a combined robot comprises a self-movement robot and a functional modules for performing cleaning operation in a working area.
	As per claim 5, Taylor et al. disclose the combined robot plans a walking path according to the three-dimensional map information and calculates a walkable working region, when the self-moving robot is combined and connected with the functional module (see at least [0124-0127], and [0132-0133]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing a combined robot comprises a self-movement robot is combined and connected with the functional module for performing cleaning operation in a working area.
As per claim 6, as rejected above in item 3, under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AIA ), second paragraph, it is unclear how to calculate map information of a first plane and how to calculate a height difference.  Choi et al.
disclose extract 3D map information (see at least [0027], and [0033-0035], it is
obvious the extract 3D information from the image including a ceiling implicitly
comprise body height information of the robot).  Choi et al. disclose the three-
dimensional coordinates of a sensed point, which can be part of a lower surface of
an obstacle (see [0051], “ceiling edges, corner”) implicitly comprise the
coordinates of a corresponding point of the working surface as well as the height of
the sensed point, it could be the body height of the combined robot.
Also the third reference to Taylor et al. disclose a combined robot comprises a
supplemental cleaning element can connect to a connection port on the top or
bottom of the robot cleaner (see at least [0124-0127]), and create 3D map
information (see at least [0132]).  It would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains to modify the teach of Choi et al. by combing
calculates map information of a first plane according to body height of the
combined robot and the three-dimensional map information, in order to invokes
three-dimensional map information of a combined robot.
As per claim 7, Choi et al. disclose a combined robot, comprising: a self moving robot includes a robot body and a control center disposed on the body, the robot body comprising a distance sensor (see at least [0024-0025], and figure 1, disclose the mobile robot 100 includes a case 140, a front sensor 120, and a camera 110 at an upper front side) wherein: the distance sensor is configured to collects two-dimensional map information of a working surface on which the self-movement robot is located (see at least [0024] disclose the front sensor 120 serves to detect a distance between the robot and an indoor wall or obstacle), and spatial height information above the working surface on which the self-movement robot is located (see at least [0025] disclose the camera 110 captures images of front and upper sides of its movement path; and para. [0027] disclose the camera capture images including a ceiling, it is obvious the “extract 3D information” from the image including ceiling implicitly comprises spatial height information above the working surface), and the control center is configured to overlay the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region (see at least [0024] disclose the front sensor 120 serves to detect a distance between the robot and an indoor wall or obstacle, it is obvious the detected distance at the front of the robot corresponds to a two-dimensional map information; in addition, para. [0027], and [0033-0035], disclose extract 3D information, it is obvious the “extract 3D information” from the image including ceiling implicitly comprises spatial height information, and Choi et al. also disclose “make a 3D map”, it is obvious the 3D map information implicitly includes the 2D map information of the corresponding working region and spatial height information).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region for recognizing 3D surrounding of a robot cleaning region.
In addition, still in claim 7, a second reference to Song et al. also disclose a self moving robot includes a robot body and a control center disposed on the body, the robot body comprising a distance sensor (see at least [0031] disclose a robot cleaner 10, with a front camera 13 and an upper camera 14), wherein: the distance sensor is configured to collects two-dimensional map information of a working surface on which the self-movement robot is located (see at least [0035-0036], and [0042] disclose the front camera to photograph a front image), and spatial height information above the working surface on which the self-movement robot is located (see at least [0037], and [0041] disclose the upper camera to create an upper image area of the cleaning area such as a ceiling), and the control center is configured to overlay the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region (see at least [0044-0045], and [0048], all disclose create the three-dimensional map information).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing overlays the spatial height information to the two-dimensional map information and obtains three-dimensional map information of a working region for recognizing 3D surrounding of a robot cleaning region.
Still continuing in claim 7, Choi et al. disclose a combined robot invoking three-dimensional map information and conduct a walking operation on a three-dimensional working region (see at least [0048-0051]).  Also it would have been obvious to one of ordinary skill in the art the robot discloses in Choi et al. and Song et al. reference can be considered as a self-moving robot working individually (for example, moving around the working floor to detect a distance between the robot and an indoor wall or obstacle and record captured image of surrounding, as discussed throughout the rejection as above), or it is obvious, the 


robot in Choi et al. and Song et al. reference can be considered can be considered as a “combined robot” comprising a part which can be called a supplemental cleaning element connected to functional parts which can be named functional modules (for example, a brush or dust collector).  A combined robot comprises a self-movement robot and a functional modules is well known in the art, a third reference to Taylor et al. disclose a combined robot comprises a supplemental cleaning element connected to functional parts which can be named functional modules (see Taylor et al. at least para. [0029], [0032], [0042], [0059-0062], [0064], and [0124-0127], all para. disclose a combined robot comprise a self-movement robot and a cleaning unit comprises a vacuum, with or without a sweeping brush, alternately, the cleaning unit can comprise a sweeper, duster, cleaning pad or any other type of cleaning unit, and a supplemental cleaning device can include a hose attachment, a tube, a brush, a nozzle, a crevice tool).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing a combined robot comprises a self-movement robot and a functional modules for performing cleaning operation in a working area.

As per claim 8, Choi et al. disclose the distance sensor comprises a
first distance sensor disposed in a horizontal direction and a second distance sensor
disposed in a vertical direction (see at least [0024-0025], and figure 1, disclose the
mobile robot 100 includes a case 140, a front sensor 120, and a camera 110 at an
upper front side) wherein: the first distance sensor collects two-dimensional map
information of a working surface on which the self-movement robot is located (see
at least [0024] disclose the front sensor 120 serves to detect a distance between the
robot and an indoor wall or obstacle), and the second distance sensor collects spatial height information above the working surface on which the self-movement robot is located (see at least [0025] disclose the camera 110 captures images of front and upper sides of its movement path; and para. [0027] disclose the camera capture images including a ceiling, it is obvious the “extract 3D information” from the image including ceiling implicitly comprises spatial height information above the working surface), 
In addition, still in claim 8, a second reference to Song et al. also disclose the distance sensor comprises a first distance sensor disposed in a horizontal direction and a second distance sensor disposed in a vertical direction (see at least [0031] disclose a robot cleaner 10, with a front camera 13 and an upper camera 14), wherein: the first distance sensor collects two-dimensional map information of a working surface on which the self-movement robot is located (see at least [0035-0036], and [0042] disclose the front camera to photograph a front image), the second distance sensor collects spatial height information above the working surface on which the self-movement robot is located (see at least [0037], and [0041] disclose the upper camera to create an upper image area of the cleaning area such as a ceiling).
As per claim 9, Choi et al. disclose the spatial height information above the
working surface is a distance from the working surface to a lower surface of an
encountered obstacle in an up-down direction (see at least [0025] disclose the camera 110 captures images of front and upper sides of its movement path; and
para. [0027] disclose the camera capture images including a ceiling, it is obvious
the “extract 3D information” from the image including ceiling implicitly comprises
spatial height information above the working surface).  The second reference to
Song et al. also disclose claim 9 (see at least [0037], and [0041] disclose the upper
camera to create an upper image area of the cleaning area such as a ceiling).
	As per claim 10, Taylor et al. disclose the combined robot plans a walking path according to the three-dimensional map information and calculates a walkable working region, when the self-moving robot is combined and connected with the functional module (see at least [0124-0127], and [0132-0133]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Choi et al. by combing a combined robot comprises a self-movement robot is combined and connected with the functional module for performing cleaning operation in a working area.
As per claim 11, as rejected above in item 3, under 35 U.S.C. 112(b) or
35 U.S.C. 112 (pre-AIA ), second paragraph, it is unclear how to calculate map information of a first plane and how to calculate a height difference.  Choi et al.
disclose extract 3D map information (see at least [0027], and [0033-0035], it is
obvious the extract 3D information from the image including a ceiling implicitly
comprise body height information of the robot).  Choi et al. disclose the three-
dimensional coordinates of a sensed point, which can be part of a lower surface of
an obstacle (see [0051], “ceiling edges, corner”) implicitly comprise the
coordinates of a corresponding point of the working surface as well as the height of
the sensed point, it could be the body height of the combined robot.
Also the third reference to Taylor et al. disclose a combined robot comprises a
supplemental cleaning element can connect to a connection port on the top or
bottom of the robot cleaner (see at least [0124-0127]), and create 3D map
information (see at least [0132]).  It would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to
which the claimed invention pertains to modify the teach of Choi et al. by combing
calculates map information of a first plane according to body height of the
combined robot and the three-dimensional map information, in order to invokes
three-dimensional map information of a combined robot.
As per claim 12, Choi et al. disclose when the self-moving robot is not combined and connected with the functional module, the self-moving robot works individually; the self-moving robot of a robot invokes two-dimensional map
information and conducts a walking operation on a two-dimensional
working surface, when the self-moving robot works individually (see at least
[0024] disclose the front sensor 120 serves to detect a distance between the robot and an indoor wall or obstacle, it is obvious moving around the working floor to detect a distance between the robot and an indoor wall or obstacle and record captured image of surrounding can be considered a self-moving robot works individually, and it is obvious the detected distance at the front of the robot corresponds to a two-dimensional map information).
					Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Dietsch et al. (US 2003/0176986 A1)
	. Artes et al. (11175670)
	. Lindhe et al. (10617271)
	. Haegermarck (10518416)

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664